COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Dwayne Rodney Woodruff                            §                No. 08-19-00141-CR

                         Appellant,                 §                   Appeal from the

  v.                                                §                 384th District Court

  The State of Texas,                               §              of El Paso County, Texas

                         State.                     §                (TC# 20170D02504)

                                                    §

                                                ORDER


        In the certification of the defendant’s right to appeal, the trial court certified that Appellant

waived his right to appeal. The Rules of Appellate Procedure require us to dismiss this appeal

unless we find that the certification is defective. See TEX.R.APP.P. 25.2(d); Dears v. State, 154
S.W.3d 610, 613 (Tex.Crim.App. 2005). Consequently, we requested that Appellant’s attorney

and the prosecuting attorney file letter briefs addressing whether Appellant has a right to appeal.

Appellant asserts in his letter brief that he did not waive the right to appeal. The State does not

dispute Appellant’s assertion. We have reviewed the clerk’s record, including the judgment of

conviction, and the reporter’s record of the trial. The judgment recites that Appellant entered a

plea of guilty before the jury, but the record reflects that Appellant entered a plea of not guilty and

the jury found him guilty. We have not found anything in the record supporting the trial court’s

determination that Appellant waived his right to appeal. Accordingly, we find that the judgment

is erroneous because it reflects that Appellant entered a guilty plea. Further, we find that the

certification is defective because it is contrary to the record.

                                                   1
        The trial court is ORDERED to correct the judgment of conviction and to enter a new

certification of the defendant’s right to appeal. Given that Appellant has already been advised of

his rights to appeal and to file a petition for discretionary review, the trial court is not required to

obtain Appellant’s signature on the certification. The trial court shall file the judgment nunc pro

tunc and the new certification with the trial court clerk no later than August 22, 2019. The trial

court clerk shall prepare and file a supplemental clerk’s record containing the judgment nunc pro

tunc and new certification of the defendant’s right to appeal no later than September 1, 2019.


        IT IS SO ORDERED this 7th day of August, 2019.



                                PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2